People v Gonzalez (2021 NY Slip Op 03470)





People v Gonzalez


2021 NY Slip Op 03470


Decided on June 2, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2020-03363
 (Ind. No. 1738/08)

[*1]The People of the State of New York, respondent,
vOlban Gonzalez, appellant.


Leon H. Tracy, Jericho, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and Andrew Fukuda of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the Supreme Court, Nassau County (Patricia A. Harrington, J.), entered February 11, 2020, which denied, without a hearing, his motion, inter alia, pursuant to CPL 440.10 to vacate a judgment of the same court rendered August 12, 2010, convicting him of murder in the second degree, attempted murder in the second degree (three counts), assault in the first degree (three counts), and criminal possession of a weapon in the second degree (four counts).
ORDERED that the order entered February 11, 2020, is affirmed.
The Supreme Court properly denied the defendant's motion, inter alia, pursuant to CPL 440.10 to vacate his judgment of conviction, made on the ground of ineffective assistance of counsel. The defendant was in a position to adequately raise his current claim of ineffective assistance of counsel in his previous motion pursuant to CPL 440.10, but did not do so (see CPL 440.10[3][c]; People v Robinson, 183 AD3d 919; People v Huggins, 130 AD3d 1069). In addition, the defendant failed to establish good cause that would merit granting the motion, or warrant a hearing (see CPL 440.10[3]; see also Strickland v Washington, 466 US 668; People v Baldi, 54 NY2d 137).
LASALLE, P.J., DUFFY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court